Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 Claims 1-20 are presented for examination.
DETAILED ACTION
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

       The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
      This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

1)  Claim limitations [1]:
 “ the power control device is configured to control power consumption in the processor.”
have been interpreted under 35 U.S.C. 112(f) because they use a generic placeholder:
“  the power control device ”
coupled with functional language 
Control power consumption

Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 1, 11 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
“ the power control device ” [Para 0074-0075]

 If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 8 , 16, are   rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
  
 Regarding claims 8, 16,( line 3) the limitation  “ the  power control mode ”  the limitations are unclear and the use of this phrase which renders the claim indefinite because  it is not clear whether it is the “ first power control mode “ or “a second power control mode “  as recited in claims 1 , 9.

Claim Rejections - 35 USC § 102
     In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
    The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


   Claim(s) 1, 3, 5, 11, 12, 14, 16, 18, 20 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Rong et.al. (U.S Patent Application Publication 2020/0019230; hereinafter “Rong”].
         Regarding claims 1 , 9, 16, Rong discloses , a system, comprising: 
a processor that operates in at least a first power control mode including a first power amount [ “ the computing node may have a processor. In adjusting the power consumption, the computing node may cause the processor to operate at a second power state that corresponds to a lower or higher power consumption. For example, the processor of a computing node may be configured to operate at various different power states. “, 0014; “power management system 450 may communicate with a computing node and determine the actual power consumption of that computing node. The power management system 450 may assess the power consumptions of one or more computing nodes, and update the respective power budget rule for each of the multiple computing nodes based on the assessment….”, 0044;” the power management system 450 may evaluate the power consumptions of all high power consumption computing nodes whose power consumptions are approaching respective power budgets, and increase the power budgets for these computing nodes by an amount..”, 0045( i.e increasing the power budget of the processor based on the high power consumption corresponds to the first power control mode. Hence including a first power budget amount )], 
         a second power control mode including a second power amount lower than the first power amount [ “0014; 0044;” the power management system 450 may also determine that certain computing nodes that are underutilized, where the power consumptions for those computing nodes are significantly below each respective power budget, for example, the power consumption is at 60%, 50% or lower of each node's power budget. In some examples, the power management system 450 may decrease the power budgets for these nodes by an amount. …”, 0046; ( i.e decreasing the power budget corresponds based on the low power consumption corresponds to the second power control mode . Hence the second power budget amount is lower than the first power budget amount)] 
  a power control device coupled to the processor[“power management system 110 may be configured to determine a respective power budget rule for each of the multiple computing nodes. The power budget rule may include a power budget…”, 0011; 0044; Fig.1]
wherein: 
 the power control device is configured to control power consumption in the processor[0044], 
Further Rong discloses ,
 a memory configured to store code executable by the processor[ “ the computing node or power management system 500 may include a communications fabric 502, which provides communications between one or more processor(s) 504, memory 506, local storage 508..”, 0055; 0056] ( as recited in claim 9)
the power control device[0011 ], in controlling the processor in the second power control mode[“..Process 300 may include determining power budget rule(s) for one or more of the multiple computing nodes 302, and transmitting the power budget rule(s) to each respective computing node 304. In determining the power budget rule, in some scenarios, the process may determine an initial power budget rule that has an initial power budget for each of the computing nodes. ..”, 0015;0017)]  is configured to change a power control mode of the processor to the first power control mode in response to a first excess time period in which the power consumption of the processor exceeds a first reference power that satisfies a first condition greater  than or to be equal to a first period of time [  “..power management system may assess the power consumptions (e.g., an instant power consumption or an average power consumption during a period of time) of the one or more of the multiple computing nodes on the network to determine whether the power consumptions among the multiple computing nodes that share the same PDU(s) are properly balanced. . one of the multiple computing nodes may operate at high power consumption that is close to the power budget (e.g., the difference between the power consumption of the computing node and the power budget of the same computing node is below a threshold, such as 10% of the power budget) …the process may increase the power budget of the high power consumption computing node..”, 0018;”..  the power management system 450 may increase the power budgets for those computing nodes by 10%, 20% or a variable amount. In some scenarios, the variable amount may be based on how close the power consumption is to the power budget. For example, the variable amount may be disproportional to the difference between the power consumption and the power budget. In a non-limiting example, if the power consumption of a computing node has reached 90% of the power budget for that node, the power management system 450 may determine to increase the power budget by 10%. If the power consumption has reached 95%, the power management system may increase the power budget by 15%..”, 0045; (i.e. the power budget of the processor is increased / updated from the initial low power budget when the average power consumption for a period of time is greater than the first reference power (exceeding 90% of the power budget). Hence controlling the processor from the second power control mode to the first power control mode) , and 
 the power control device, in controlling the processor in the first power  control mode, is configured to change the power control mode of the processor to the second power control mode in response to a second  period of time in which the power consumption is less than or equal  to a second reference power that satisfies a second condition greater  than or equal to a second period of time[ “..(e.g., an instant power consumption or an average power consumption during a period of time)…computing node runs at low power consumption (e.g., the difference between the power consumption of the computing node and the power budget of the same computing node is exceeding a threshold, such as 60% of the power budget.. process 300 may decrease the power budget of the low power consumption computing node.”, 0018; “the power consumption is at 60%, 50% or lower of each node's power budget. In some examples, the power management system 450 may decrease the power budgets for these nodes by an amount. For example, the decrease amount may be determined based on how much these computing nodes are underutilized and determine the decrease amount in proportional to the difference between the power consumption and the power budget. In a non-limiting example, if the power consumption of a computing node has reached 50% of the power budget for that node, the power management system 450 may determine to decrease the power budget by 20%. If the power consumption has reached 40%, the power management system may decrease the power budget by 30%; if the power consumption has reached 60% of the power budget. (i.e. the power budget of the processor is decreased / updated from the initial high  power budget when the average power consumption for a period of time is lower than the second reference power (lower than 60% of the power budget. Hence controlling the processor from the first power control mode to the second power control mode)].

Regarding claims 2, 10  Rong discloses , wherein the second reference power includes power greater than or equal to the first reference power [0045; “.. if the power consumption of a computing node has reached 50% of the power budget for that node, the power management system 450 may determine to decrease the power budget by 20%. If the power consumption has reached 40%, the power management system may decrease the power budget by 30%; if the power consumption has reached 60% of the power budget, the power management system may decrease the power budget by 10%, etc. “, 0046; ( i.e the second reference power includes decreasing the power budget by  , 20%, or 30%  greater than increasing the power budget with respect to the first reference power  (5%, 10% etc.). Hence the second reference power includes power greater than or equal to  first reference power) ]

Regarding claims 5, 13, 18,Chen teaches   the power control device detects, as the first excess time period, a period in which  one of an instantaneous value and a moving average power  consumption continuously exceeds the first reference power [ 0018; 0045]; and  
the power control device detects, as the second period of time, a period in which the one of the instantaneous value and the moving average of the power consumption is continuously less than or equal to the second reference power[0018;0046].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 3, 4, 11, 12  are rejected under 35 U.S.C. 103 as being unpatentable over Rong in view of  Winkel et.al. (U.S Patent Application Publication 2019/0171263; hereinafter “Winkel”; Reference cited by applicant). 
 Regarding claim 3, 11 Rong discloses the limitations outlined in claims 1, 9, 16 
However Rong does not expressly disclose  a fan and  a temperature control device coupled to the fan, wherein the temperature control device is configured to control temperature of the processor, and  reduce an output range of the fan in the second power control mode greater than in the first power control mode. 
In the same filed of endeavor (e.g. controlling the operation mode of the processor by reducing the amount of power supplied to  a component of a thermal energy management solution to maintain the  system power level  below a predetermined power budget), Winkel teaches , 

a fan[ “ thermal energy management solutions, e.g., fans, or liquid based cooling solutions, may be used for managing thermal energy generated by multiple computing components or modules of a computing platform”, 0013] and 
 a temperature control device coupled to the fan, wherein the temperature control device is configured to control temperature of the processor [“there may be many different ways for the controller 121 to reduce the amount of power supplied to the component 131 of the thermal energy management solution 103 for a time period. For example, when the component 131 is an electrical fan, the controller 121 adjusts, based at least in part on a fan control mechanism, a speed of the fan. In detail, the fan control mechanism may include determining a temperature of the processor core 123 to be less than a predetermined threshold temperature, determining a current fan speed of the fan of the thermal energy management solution 103, determining a reduced fan speed to maintain the temperature of the processor core 123 to be less than the predetermined threshold temperature,..…”, 0041; “when the processor core temperature is determined to be a deciding temperature in the platform at the interaction 232, during an interaction 233, operations may be performed to determine or calculate a fan speed FS.sub.n+1 to maintain the temperature of a processor core to be less than the predetermined threshold temperature, (similar to the operations in the interaction 223)..”, 0057] , and  

reduce an output range of the fan in the second power control mode greater than in the first power control mode [“..by slowing down the fans used in cooling the computing system, the fans may use less power, while the saved power by the fans may be used by a processor to operate in a turbo mode. Hence, embodiments herein provides tradeoffs between amounts of power for thermal energy management solutions and processor computing power of a computing system… may provide increased performance for a computing system running bursty high performance workloads by trading off powers used for thermal energy management solutions, without using additional power for the computing system to keep the overall power consumption of the computing system within power constraints.”, 0017; “the thermal energy management solution 103 may also operate in different power levels. For example, the component 131 may operate in a third power level, or a fourth power level lower than the third power level. When the component 131 is a fan, the component 131 may operate in a third power level when a speed of the fan is higher, and operate in a fourth power level when the speed of the fan is reduced. “, 0038; “the controller 121 may reduce or cause to reduce the amount of power supplied to the component 131 of the thermal energy management solution 103 for a time period, and increase or cause to be increased an amount of power supplied to the processor core 123 to operate in the second operation mode at the second power level during but not exceed the time period. Accordingly, during the time period, the component 131 of the thermal energy management solution 103 may operate in the fourth power level lower than the third power level, and the processor core 123 may operate in the second operation mode at the second power level higher than the first power level..”, 0039; 0041; ( i.e . operating the fan in a reduced power level when the processor is operating in the turbo mode with a second power level higher than the first power level. Hence the output rage of the fan reduced in the second power control mode is greater than the   first power control mode)]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Rong with Winkel. Winkel’s  teaching of controlling the operation mode of the processor by reducing or increasing the amount of power supplied to  a component of a thermal energy management solution will substantially improve Rong’s  system to operate the computing nodes  within the system power budget  and thermal design power limit (TDP). 
Regarding claim 4, 12  Winkel discloses , a chassis[0042], wherein the temperature control device[ “..the controller 121..”, 0041] controls output of the fan based on a surface  temperature of the chassis[0042;0054;0056].

Allowable Subject Matter
      Claims 6,7 ,14, 15,19, 20  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
       Claims 8, 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Varadarajan et. al., U.S Patent Application Publication 2018/0232036, teaches power management, and more particularly to optimizing power consumption of smart electronic devices.
Haider et.al., U.S Patent Application Publication 2015/0177289, teaches a circuit for managing power and heat so that the server delivers optimal performance and the power supply does not get overloaded
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAYATHRI SAMPATH whose telephone number is (571)272-5489.  The examiner can normally be reached on Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 5712701640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GAYATHRI SAMPATH/           Examiner, Art Unit 2187 

/JAWEED A ABBASZADEH/           Supervisory Patent Examiner, Art Unit 2187